Title: Thomas Jefferson to William G. D. Worthington, 24 February 1810
From: Jefferson, Thomas
To: Worthington, William G. D.


          
            Sir
             
                     Monticello 
                     Feb. 24. 10.
          
          I have to thank you for the pamphlet you have been so kind as to send me, and especially for it’s contents so far as they respect myself personally. I had before read your speech in the newspapers, with great satisfaction, & the more as, besides the able defence of the government, I saw that an absent and retired servant would still find, in the justice of the public counsellers, friendly advocates who would not suffer his name to be maligned without answer or reproof. if, brooding over past calamities, the attentions of federalism can, by abusing me, be diverted from disturbing the course of government, they will make me useful longer than I had expected to be so. having served them faithfully, for a term of 12. or 14. years, in the terrific station of Rawhead & Bloodybones, it was supposed that, retired from power, I should have been functus officio of course, for them also. if nevertheless they wish my continuance in that awful office, I yield: & the rather as it may be exercised at home, without interfering with the tranquil enjoiment of my farm, my family, my friends, & books. in truth, having never felt a pain from their abuse, I bear them no malice. contented with our government, elective as it is in three of it’s  principal branches, I wish not, on Hamilton’s plan, to see two of them for life, & still less hereditary as others desire. I believe that the yeomanry of the Federalists think on this subject with me. they are substantially
			 republican. but some of their leaders, who get into the public councils, would prefer Hamilton’s government, & still more the hereditary one. hinc illae lachrymae. I wish them no harm, but that they may never get into power: & that, not for their harm, but for the good of our country. I hope the friends of republican government will keep strict watch
			 over them, & not let them want when they need it, the wholsome discipline of which
			 you have sent me a specimen. I commit them with
			 entire confidence to your care, & salute you with esteem & respect
          
            Th:
            Jefferson.
        